        Case 2:20-cv-00277-RWS Document 6 Filed 01/13/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                      GAINESVILLE DIVISION

Deborah Sneed,                     )
                                   )
     Plaintiff,                    ) Civil Action File No.:
                                   ) 2:20-cv-00277-RWS-JCF
v.                                 )
                                   )
CBA of GA, Inc., dba Credit Bureau )
Associates,                        )
                                   )
     Defendant.                    )

                   NOTICE OF VOLUNTARY DISMISSAL

      Plaintiff, Deborah Sneed, by and through undersigned counsel, hereby

dismisses this action against Defendant, CBA of GA, Inc., dba Credit Bureau

Associates, with prejudice pursuant to FED. R. CIV. P. 41(a)(1)(A)(i).

      Respectfully submitted this 13th day of January, 2021.

                                             BERRY & ASSOCIATES

                                             /s/ Matthew T. Berry
                                             Matthew T. Berry
                                             Georgia Bar No.: 055663
                                             mberry@mattberry.com
                                             Telephone: (404) 235-3334
                                             2751 Buford Highway, Suite 600
                                             Atlanta, GA 30324
                                             Counsel for Plaintiff



                                         1
        Case 2:20-cv-00277-RWS Document 6 Filed 01/13/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 13, 2021, I caused the electronic filing of the
foregoing document to be filed with the Clerk of the Court using the CM/ECF
system, which will automatically send e-mail notifications of such filing to all
attorneys of record that have appeared in this case. I also served a copy of the
foregoing document on CBA of GA, Inc., dba Credit Bureau Associates, via First-
Class Mail, with adequate postage affixed thereto and addressed as follows:
                              Michael W. Higgins
                      1050 Crown Pointe Parkway, Suite 500
                              Atlanta, GA 30338
                             Counsel for Defendant

                                              BERRY & ASSOCIATES

                                              /s/ Matthew T. Berry
                                              Matthew T. Berry
                                              Georgia Bar No.: 055663

                                              2751 Buford Highway, Suite 600
                                              Atlanta, GA 30324
                                              Counsel for Plaintiff




                                          2
